Citation Nr: 1442794	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-28 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to waiver of overpayment of nonservice-connected pension benefits in the stated amount of $67,196.00, to include whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1967 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction of this case resides with the VA RO in St. Louis, Missouri.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.   


FINDINGS OF FACT

1.  The Veteran did not report income after having been notified of his duty to report income, and thus is shown to have significant fault in the creation of the overpayment.

2.  Requiring the Veteran to repay this debt would not result in undue hardship such that recovery of the remaining debt is considered to be against equity and good conscience.


CONCLUSION OF LAW

The overpayment was validly created and the criteria for waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $67,196.00 have not been met.  38 U.S.C.A. §§ 5302, 5304 (West 2002); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965, 3.654, 3.700 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 does not apply to a claim of overpayment under Chapter 35 of Title 38 of the United States Code.  Barger v. Principi, 16 Vet. App. 132 (2002).

In a rating decision dated October 2006, the RO in St. Louis, Missouri granted entitlement to nonservice-connected pension benefits, effective from January 19, 2006.  

In May 2011 it was discovered, through IVM, that the Veteran had unreported income, which would make him ineligible for nonservice-connected pension benefits.  A May 2011 correspondence from the Debt Management Center of VA notified the Veteran that the created debt is in the amount of $67,196.00.

The Board will now address the validity of this debt.

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.

Here an overpayment was clearly created, as the Veteran undisputedly received VA nonservice-connected pension benefits when he had unreported income that would have otherwise prevented him from receiving such benefits.  Indeed, the Veteran does not argue that the overpayment is incorrect.  

Instead, the Veteran has argued that he was unaware that he was required to report certain income and thus he should be granted a waiver.  However, balancing of fault requires equitable relief, and the Board does not have the authority to grant equitable relief in determining whether an overpayment was properly created under 38 U.S.C.A. § 5304, which is a matter of statutory interpretation.  Rather, the balancing of fault is a factor in determining a waiver of the indebtedness. 

Accordingly, the Board concludes the overpayment in question is a valid debt because the Veteran received benefits to which he was not entitled.  See 38 U.S.C.A. § 5112(b)(2); 38 C.F.R. §§ 3.501, 3.652(a).  The Board will now turn to whether a waiver of overpayment is warranted.

Where there is no fraud, misrepresentation, or bad faith is shown on the Veteran's part with respect to the creation of the overpayment at issue, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a).  Here, the facts of this case do not reveal fraud, misrepresentation, or bad faith on the Veteran's part in the creation of the overpayment in question.  As such, the Board must now proceed to the question of whether the collection of the overpayment would be against "equity and good conscience."  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).

In determining whether collection of the overpayment would be against "equity and good conscience" consideration is given to the following elements, which are not intended to be all-inclusive: (1) fault of the debtor (where actions of the debtors contribute to the creation of the debt); (2) balancing of faults (weighing fault of the debtor vs. the fault of VA); (3) undue hardship (whether collection would deprive the debtor or family of basic necessities); (4) defeat the purpose (whether withholding of benefits or recovery would nullify the objective for which benefits were intended); (5) unjust enrichment (failure to make restitution would result in unfair gain to the debtor); and (6) changing position to one's detriment (reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation).  See 38 C.F.R. § 1.965.

38 C.F.R. § 1.965 also provides that the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  See 38 C.F.R. § 1.965(a).

The Veteran seeks waiver of recovery of an overpayment of VA nonservice-connected pension benefits, asserting that he was unaware that he needed to report additional income, and that collection of this debt would result in undue hardship.

Turning to the factors of equity and good conscience, the first and second elements pertain to the fault of the debtor (the Veteran) versus the fault of the VA.  In this case, the Veteran has consistently maintained that he was unaware that he needed to report additional income, including an inheritance received by his wife.  However, of record are notifications sent to the Veteran in December 2007, May 2008, November 2008, December 2008, and December 2009, which notify the Veteran of his continuing responsibility to report additional income received by "you or a family member" including Social Security payments, earnings, interest from bonds or savings, pension or other payments from anyone, and "money or property you inherit." (emphasis added).  

In making all determinations, the Board must fully consider the lay assertions of record, as a layperson such as the Veteran is competent to report on that of which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Here, the Board finds that the Veteran is credible in reporting that he was unaware that he was required to report additional income, such as an inheritance received by his wife.  For these reasons, the Board did not make a finding of fraud, misrepresentation or bad faith, as discussed above.  However, the fact that the Veteran received numerous notifications that he was required to report additional information remains.  Accordingly, the Board finds that the responsibility in the creation of the overpayment of benefits rests primarily with the Veteran, inasmuch as it was the Veteran's failure to report income that created the overpayment.

The third element addresses whether the Veteran would be subjected to undue hardship if the debt were recovered.  The Board acknowledges that "financial hardship" is primarily intended to mean that a Veteran would be deprived of basic necessities such as food, clothing, and shelter, which do not appear to be factors here.  The Veteran has asserted that repayment would result "in the loss of my house and everything I own."  Based on the Veteran's reported income, the Veteran is under financial strain.  However, this element is not dispositive and when weighed against the other elements, the Board concludes that this element is overshadowed by the other considerations addressed herein.

With regard to the fourth element, the primary purpose of the Veteran's pension is to serve as a needs-based benefit paid to wartime Veterans who meet a certain age or non-service connected disability requirements.  Here, the Veteran did not meet the age requirement at the time he was granted benefits.  He was instead granted benefits based on having a countable family income below the amount set by Congress and non-excessive net worth.  To allow the Veteran to waive repayment of the overpayment would clearly nullify the objective for which the benefits were intended.

With regard to the fifth and sixth element, granting a waiver of overpayment would cause an "unjust enrichment" of the Veteran in that he clearly received assistance to which he was not entitled.  As already mentioned, this is not in dispute.  Furthermore, there is no indication that the Veteran detrimentally relied on the additional money.  

The debt in this case was created through the fault of the Veteran and allowing a waiver of repayment would both frustrate the primary purpose of nonservice-connected pension benefits and result in an "unjust enrichment."  While the Veteran appears to have financial hardship, the Board concludes that it would be against the principles of equity and good conscience to grant a waiver of overpayment in this case.

Accordingly, the Veteran's request for a waiver of the recovery of overpayment is denied. 



ORDER

Waiver of overpayment of a validly created debt in this case is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


